Citation Nr: 1613352	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse, F.M.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from March 1961 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.  

In February 2016, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not had a current diagnosis of a psychiatric disorder at any time during the appeal period.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2013.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a psychiatric disorder, to include PTSD, that may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As more fully explained below, the evidence of record demonstrates that there is no current psychiatric disability.  Accordingly, a VA examination is neither warranted nor necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2015).

Additionally, in February 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  A RO Decision Review Officer or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2016 hearing, the undersigned stated the issue on appeal, and information was also solicited regarding whether the Veteran had a current disability or had received any recent treatment.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service records showed that the Veteran served aboard the USS Randolph CVS-15 from November 1964 to November 1966.  

In May 2013, the RO made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The RO noted that the Veteran reported experiencing many years of depression after learning that sailors he served with had been killed in Vietnam, and that the Veteran provided a list of friends and relatives who had either been killed or wounded during their service in Vietnam, however, the information provided was insufficient to send to the JSSRC (Joint Services Records Research Center) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

At hearings in October 2014 and in February 2016, the Veteran testified that he served aboard the aircraft carrier, USS Randolph, during the Vietnam War.  He testified that several of his shipmates (who were also friends) were transferred from the USS Randolph to gunboats patrolling the rivers in Vietnam, and were killed while serving on these gunboats, and that he had been offered gunship duty as well, but had declined.  He testified that after returning from service, he heard about a good friend and neighbor, D.R.M., who had been killed in Vietnam in May 1968.  He also reported that a cousin, J.NB., was killed as a machine gunner on a helicopter in Vietnam, and that his nephew, W.G. was seriously injured while serving in Vietnam.  Finally, he testified he has had symptoms since service related to hearing about and thinking about his friends, family, and shipmates being killed or wounded, and that these symptoms have included nightmares, depression, and depressive symptoms, since service.  At the Board hearing, the Veteran's wife corroborated many of these symptoms, noting that they had been married for 47 years.  

VA treatment records show that the Veteran underwent a mental health assessment in October 2014, and the diagnosis was initially listed as adjustment disorder with depressed mood.  The medical practitioner subsequently noted this was incorrect, and the diagnosis was changed to diagnosis deferred.  During a comprehensive mental health assessment in October 2014, the Veteran reported that he sometimes becomes tearful when remembering his friends who died in Vietnam, and that he had no interest in treatment, but wanted to know if he had PTSD because someone once told him he may have it.  The examiner noted that although Veteran briefly became tearful while recounting memories of his deceased military friends, he did not report experiencing a clinically significant level of distress or disruption in his functioning in any area of his life, and found that the Veteran's tearfulness was consistent with normative grieving.  The examiner concluded that the Veteran did not meet criteria for any mental health disorder at that time.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran essentially contends he has PTSD, depression, anxiety, and stress, related to hearing about the death and/or injury of friends, family, and shipmates, during the Vietnam War.  

The threshold requirement for the grant of service connection is competent evidence of the current existence of the claimed disorder.  In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has, or has had at any point during the claims process, a diagnosis of PTSD or any other psychiatric disorder.  Review of the competent evidence of record shows that although the Veteran has having reported various symptoms since service, including depression, anxiety, and stress, a VA physician expressly considered these symptoms and determined that no psychiatric disorder was present.  Moreover, the Veteran has not submitted, nor does the record contain, any competent evidence to the contrary.

Full consideration has been given to the Veteran's own assertions that he has a psychiatric disorder related to his service in the Vietnam War.  In that regard, the Board finds his testimony to be honest and forthright regarding hearing about his friends, family, and shipmates being killed or wounded in Vietnam, as well as his subsequent symptoms.  And as noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336.  However, although the Veteran is competent to report the circumstances of his Vietnam service, as well as the symptoms and complaints he experienced thereafter, as a layperson, he is not competent to render an opinion on the diagnosis of a psychiatric disorder, as it is not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Regardless, any such opinion is outweighed by the specific and supported VA medical opinion find there is no psychiatric disorder.  

Based upon the foregoing, the Board concludes that the Veteran is not entitled to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a psychiatric disorder, to include PTSD, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


